l/Vi^vor

                            COURT OF CRIMINAL APPEALS OF TEXAS.


                                      AUSTIN, TEXAS                         C0(JRr~^jP Ify

                                                                                    7 2015
                                     NO. WR-64,532-03

                                                                                 th D'STRICT
                                 KEITH L.    CARTER,   RELATOR


                                               V.


                         DALLAS COUNTY DISTRICT CLERK,      RESPBNDENT



                           ON APPLICATION FOR WRIT OF MANDAMUS
                                  C»l5ie NO. F-Q242680-RV
                           IN THE 292nd JUDICIAL DISTRICT COURT
                                    FROM DALLAS COUNTY


                                             ORDER


Relator filed a previous mandamus pursuant to the jurisdiction of this Court.
In it he contends that he filed an Application for a Writ of Habeas Corpus
in the 992nd judicial district Court of Dallas County, Texas.

In an attempt to proceed under jurisdictional procedure where such Writ of
Habeas Corpus is ordered by the convicting Trial Court to the Clerk of the
District Court to send such Application of Writ of Habeas Corpus to this
Court of Criminal Appeals of Texas.

Under legal analysis perspective additional facts have been provided through
due diligence that all records, except the original Writ of Habeas Corpus,
nor a copy of the Writ of Habeas Corpus has been sent in compliance and order
by the Trial Court or mandamus order by the Court of Criminal Appeals of
Texas under the supra number WR-64,532-03 where evidence shows no Application
for Writ of Habeas Corpus was with the records sent by the Clerk of- Dallas
County, Texas.

further    the   continuation of such delay of Habeas proceeding process is viol-
aitve .under     State    and   Federal     Constitutional Law when the State's highest
Court can not proceed accordingly due to District Clerk failure to obey such
order at his or her discretion after (McCree v. Hampton) have expired and
no Application of Writ of Habeas Corpus have not been provided accordingly.



Relator - Pro se                                                         RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                          APR 23 2015
KLC/trh
cc;file;                                                             Abel Acosta, Clerk
                              COURT OF CRIMINAL APPEALS OF TEXAS


                                     OFFICE OF THE CLERK


                                        APRIL 1, 2015




HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS,           ABEL ACOSTA, CLERK.

COURT OF CRIMINAL APPEALS OF TEXAS

P.O. EOX 12308, CAPITOL STATION

SUSTIN, TEXAS         78711




RE:^KEITH L. CARTER V. DALLAS COUNTY DISTRICT CLERK

    TRL. CT. NO.. F-0242680-RV




Dear Ms.     Pearson:


Enclosed for filing is Relator's "WRIT OF MANDAMUS" accordingly.

Please give notice upon receipt.

Thank you respectfully for your assistance.



Sincerely,




Keith   L.   Carter
Relator - Applicant




KLC/trh

cc:fiie;